Citation Nr: 0201789	
Decision Date: 02/22/02    Archive Date: 02/25/02	

DOCKET NO.  00-08 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether the November 1988 rating decision which denied 
service connection for retinitis pigmentosa was clearly and 
unmistakably erroneous.  



REPRESENTATION

Appellant represented by:	Blinded Veterans Association



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from January 1975 to January 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which found that the previous November 1988 RO 
rating decision denying service connection for retinitis 
pigmentosa was not clearly and unmistakably erroneous (CUE).  
This case was previously remanded by the Board in April 2001 
for initial RO consideration of whether the recently adopted 
Veterans Claims Assistance Act of 2000 (VCAA) required any 
additional action by VA.  The veteran and his representative 
were given an additional opportunity to submit evidence and 
argument and the case is now returned for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained, the 
veteran and representative have been informed of the evidence 
necessary to support and substantiate the pending claim, the 
RO has offered to assist the veteran in collecting evidence 
relevant to the pending issue, and there remains no evidence 
identified by the veteran which has not been collected for 
review by VA.  

2.  When the veteran filed his first claim for service 
connection for retinitis pigmentosa (RP) in March 1982, five 
years after service separation, there was no clinical 
evidence or diagnosis of RP in the service medical records 
nor did the veteran submit any clinical evidence or diagnosis 
in support of this claim; the RO immediately requested the 
veteran to provide clinical evidence in support of his claim, 
and the veteran did not respond until he filed another 
service connection claim for RP in September 1988.  

3.  The November 1988 RO rating decision which denied service 
connection for RP was a reasonable exercise of rating 
judgement; the correct facts known at the time were 
considered and then extant statutory and regulatory 
provisions were correctly applied. 


CONCLUSION OF LAW

The RO rating decision of November 1988 was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matter: Initially, the Board notes that on November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  This newly enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  However, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that the VCAA is not applicable to 
allegations of CUE.  See Livesay v. Principi, 15 Vet. App. 
165 (2001). 


Law and Regulations:  Previous determinations which are final 
and binding, including prior RO decisions regarding service 
connection, will be accepted as correct in the absence of 
clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
38 C.F.R. § 3.105(a).  

US Court of Appeals for Veterans Claims (Court) has provided 
a three-part test to determine whether CUE is present in a 
prior determination:  (1) Either the correct facts, as they 
were known at the time, were not before the adjudicator, or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made;" and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc).  
Further, the Court has stated that CUE is a very specific and 
rare kind of "error."  It is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable error.  Fugo v. Brown, 6 Vet. App. 40, 
43-4 (1993), citing Russell v. Principi, 3 Vet. App.  at 313 
(1992) (en banc).  

Facts:  In March 1982, five years after the veteran was 
separated from service, he filed a claim for service 
connection for RP which he wrote had been diagnosed in 1977 
or 1978.  Shortly thereafter, the RO wrote a letter to the 
veteran asking him to provide medical evidence to support his 
claim.  He was specifically invited to supply either medical 
or lay evidence which showed his claimed disability was 
incurred in service and had existed from the date of 
discharge to the present time.  The veteran never responded 
and the RO took no further action.  While a May 1982 VA 
deferred or confirmed rating decision (VA Form 21-6789) has 
been referred to as a denial of service connection for RP, 
this form merely documented the veteran's failure to respond 
to a request for evidence and did not reflect an actual 
adjudication of the veteran's claim.  

The evidence on file at that time included (only) the 
veteran's service medical records.  While the veteran's 
enlistment physical examination noted the eyes were normal at 
block 24, the same examination clearly documented defective 
vision which for, right and left, was 20/400 and 20/200 
uncorrected and 20/50 and 20/30 corrected.  The veteran wore 
glasses at enlistment and this physical examination also 
noted that at the time of enlistment, the veteran failed the 
color vision test.  Other eye examinations during service 
continued to note defective visual acuity.  The only 
complaint concerning the veteran's eyes in service occurred 
in March 1976 when he said distant vision was blurry.  
Examination revealed that the discs were flat, the media was 
clear, and there was slight pigmentation of the macula in 
both eyes.  The service separation examination again noted 
that the eyes, right and left, were 20/400 and 20/200 
uncorrected, and were 20/50 and 20/30 corrected.  This visual 
acuity examination at separation was identical with the 
visual acuity documented at enlistment.  There was no 
diagnosis of any discrete eye disease or RP at any time 
during service.  As above noted, the veteran did not submit 
any post-service clinical evidence (including no competent 
clinical diagnosis of RP) when he presented his initial claim 
for service connection for RP five years after service in 
March 1982.  

The laws and regulations in effect at the time of this claim 
included the essential rule that service connection might be 
established for disability resulting from personal injury 
suffered or disease contracted or aggravation of such injury 
or disease, in line of duty.  38 U.S.C.A. §§ 1110, 1131.  For 
the showing of chronic disease in service, there was required 
a combination of manifestation sufficient to identify a 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings.  Continuity of symptomatology was required where 
the condition noted during service was not shown to be 
chronic or when the diagnosis of chronicity might be 
legitimately questioned.  When chronicity in service was not 
adequately supported, a showing of continuity after discharge 
was required to support the claim.  38 C.F.R. § 3.303(b).  
Additionally, regulations provided that service connection 
might be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, established that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Other regulations in effect at the time included 38 C.F.R. 
§§ 3.303(c) and 4.9 which provided that congenital or 
developmental defects, absent, displaced or supernumerary 
parts, or refractive error of the eye were not diseases or 
injuries within the meaning of applicable legislation for 
disability compensation purposes  (emphasis added).  

Another regulation in effect included 38 C.F.R. § 3.158(a) 
which provided that where evidence requested in connection 
with an original claim was not furnished within one year 
after the date of request, the claim would be considered 
abandoned.  After the expiration of one year, further action 
would not be taken unless a new claim was received and, 
should the right to benefits be finally established, 
compensation based on such evidence would not commence 
earlier than the date of filing of the new claim.  See also 
38 U.S.C.A. §§ 501(a), 3003(a).  

At the time the RO initially decided not to proceed further 
with the veteran's claim, specifically finding that there was 
insufficient evidence for rating purposes in May 1982, there 
was no competent, clinical evidence which revealed that the 
veteran had a valid diagnosis of RP at any time during 
service or any time after service.  While the veteran had 
indicated that he had received such diagnosis after service, 
he failed to provide such evidence nor did he provide 
sufficient information such that the RO might have assisted 
him in collecting such evidence.  

In September 1988, over 11 years after active service, the 
veteran submitted another claim for service connection for 
RP.  This time he did submit private clinical evidence which 
showed a diagnosis of RP from April 1984, over seven years 
after he was separated from active service.  However, there 
was nothing in this medical evidence which related RP to any 
incident, injury or disease of active service.  That is, 
there was nothing in this evidence which related RP, first 
diagnosed seven years after service, to having had its onset 
during active service.  Additionally, this evidence 
specifically noted that the veteran claimed RP was diagnosed 
in "1978 in California," which would have been at least one 
year after active military service.  

The November 1988 rating decision denied service connection 
for RP because there was no diagnosis or finding of RP at any 
time during service, RP was first clinically documented seven 
years after service in April 1984 and while that record 
contained the veteran's own reported history of an earlier 
diagnosis, even that history was at least one year after 
active military service.  There was no competent clinical 
evidence which related RP, first shown after service, to any 
incident, injury or disease of active service nor was there 
any competent clinical opinion indicating that RP had a 
likely onset during active military service.  

The veteran was notified of the denial of service connection 
and of his appellate rights and he did not thereafter appeal 
that decision and that decision became final.  The laws and 
regulations in effect at the time of that decision were the 
same laws and regulations previously discussed which were in 
effect in 1982.  

The veteran next submitted a reopened claim in June 1998 for 
service connection for RP.  At that time, he first submitted 
competent private medical evidence which showed a diagnosis 
of RP in July 1977, some six months after military service.  
He also submitted private medical evidence which showed a 
continuing diagnosis of RP.  The veteran was scheduled for a 
physical examination but he did not report and a rating 
decision was issued denying the claim for service connection 
for RP.  The veteran responded with a notice of disagreement 
and stated that he did not receive notice of the examination 
and he later submitted additional evidence documenting a 
current diagnosis of RP.  

In May 1999, the veteran appeared for a VA examination and RP 
was diagnosed.  However, in September 1999, the VA physician 
who had conducted the earlier eye examination wrote an 
addendum in which he wrote that it was reasonable to conclude 
that the veteran had RP during active military service and, 
based upon this evidence, the RO granted service connection 
for RP in an April 2000 rating decision and made this 
allowance effective from June 1998, the date of the veteran's 
reopened claim.  See 38 U.S.C.A. § 5110(i); 38 C.F.R. 
§ 3.400(r).  

The veteran and representative have argued that the RO 
incorrectly applied the laws and regulations which were in 
effect in 1982 and 1988.  They argue that the single service 
medical record notation of "pigmentation" and post-service 
diagnosis of retinitis "pigmentosa" are the same disease and 
that the RO's conclusion that there was no diagnosis of RP in 
service was clearly erroneous.  It is argued that the RO 
erroneously contended that RP was a congenital defect in 
contradiction of certain identified precedential opinions of 
the VA Office of General Counsel.  It is argued that the RO's 
conclusion that the defective vision noted during service was 
not evidence of retinal disease was erroneous.  

Analysis: Retinitis pigmentosa is widely recognized by all 
clinical authorities as a clinical "disease" of the eyes 
marked by a progressive loss of retinal response, retinal 
atrophy, attenuation of the retinal vessels, and clumping of 
the pigment with contraction of the field of vision.  See for 
example D'Amato v. Brown, 4 Vet. App. 481 (1993); VAOPGCPREC 
67-90; VAOPGCPREC 82-90; VAOPGCPREC 11-1999.  These General 
Counsel opinions, among other things, stand for the 
proposition that while congenital or developmental "defects" 
are not considered disabilities for VA compensation purposes, 
but that congenital or developmental "diseases" (1) which 
are shown to have actual onset during active military service 
or (2) which have onset prior to service but which are shown 
to be aggravated beyond their ordinary progress during 
service, may indeed result in an allowance of service 
connection for the underlying disability.  
  
At the time of the veteran's initial March 1982 claim for 
service connection for RP, there was no diagnosis of RP 
anywhere on file either in the service medical records or 
from any records after service.  Contrary to the 
representative's assertion, the veteran's clearly documented 
loss of visual acuity during service was not evidence of any 
eye disease and the single notation during service of "slight 
pigmentation" was not a diagnosis of RP.  In response to the 
veteran's initial 1982 claim, the RO rightfully requested him 
to submit medical evidence supporting his claim and the 
veteran did not respond, either with pertinent medical 
evidence, or with sufficient information for the RO to 
attempt to collect such evidence on the veteran's behalf.  In 
accordance with 38 U.S.C.A. § 3003 and 38 C.F.R. § 3.158(a), 
then in effect, after the veteran failed to respond with 
requested evidence within one year from the date of the 
request, the RO was certainly entitled to treat this claim as 
abandoned.  Even if this initial claim was viewed as not 
finally decided and pending, this claim was decided by the RO 
in November 1988 and, with no appeal initiated thereafter, 
that decision became final.  

In November 1988, the RO denied service connection for RP 
because there was no clinical evidence of RP in the service 
medical records and the first objective clinical evidence of 
a diagnosis of RP was from April 1984, seven years after 
active military service.  Additionally, the evidence then on 
file did not in any way relate a current diagnosis of RP to 
any incident, injury or disease of active service.  The 
veteran's own history documented within these records related 
the first diagnosis of RP to 1978, at least one year after 
active military service.  In the absence of any evidence 
relating a diagnosis of RP, first objectively and clinically 
demonstrated seven years after service in April 1984, to some 
incident of service and, in the absence of any evidence 
showing a clinical onset during active service, the RO 
correctly denied the service connection claim for RP at that 
time.  

Careful review of all of the records on file fails to reveal 
that the RO rating action in November 1988 contained any 
undebatable error of fact or of law.  The correct facts, as 
they were known at the time, were before VA.  Contrary to the 
representative's argument, the single notation of slight 
pigmentation during service was not equivalent to a competent 
diagnosis of RP, nor were the service notations of defective 
visual acuity (identical at enlistment and separation) 
equivalent to a competent diagnosis of retinal disease.  
These arguments are essentially a disagreement with the RO's 
weighing of the evidence then on file and do not arise to the 
level of undebatable error.  

While this rating action did not contain a lengthy recitation 
of all of VA laws and regulations applicable to this claim, 
there was no requirement that it do so and it is certainly 
clear that this rating decision contemplated and considered 
the principal governing regulation regarding chronicity and 
continuity then (and now) in effect at 38 C.F.R. § 3.303.  
Contrary to the representative's argument, the RO did not 
deny this service connection claim for RP because RP was/is a 
congenital disease not (ordinarily) recognized as a 
disability for VA compensation purposes.  Rather, the claim 
was denied on the basis of a complete absence of evidence of 
nexus or connection of disease first diagnosed years after 
service to any incident of service: an absence of evidence of 
chronicity or continuity from service to first diagnosis.  

There is certainly no error presented in this appeal which is 
"undebatable" and the sort which, had it not been made, would 
have manifestly changed the outcome at the time it was made.  
There is certainly no error presented that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  The Court has 
long held that any failure of VA in the duty to assist (at 
least prior to adoption of VCAA, which is the situation in 
this case) cannot arise to a level of CUE.  

Following the veteran's initial claim in 1982, the RO 
specifically identified the type of evidence that was 
necessary to adjudicate his claim and the veteran did not 
respond.  Following the veteran's September 1988 reopened 
claim, the RO notified him that there was an absence of 
evidence causally connecting an objective clinical diagnosis 
of RP from April 1984, seven years after military service, to 
any incident of service or to have a service onset.  Again, 
the veteran did not respond.  It was only at the time of the 
veteran's June 1998 claim to reopen that he first submitted 
objective clinical evidence documenting a valid diagnosis of 
RP in July 1977, only six months after his service 
separation.  Had the veteran submitted this evidence at the 
time of his initial 1982 or subsequent 1988 claim the outcome 
of those determinations might have been different.  

The representative also argued that the RO failed to consider 
and apply the statutory and regulatory presumptions of sound 
condition and aggravation which were then (and remain) 
applicable.  Again, this service connection claim was denied 
based upon an absence of evidence relating disability first 
diagnosed seven years after service to some incident 
(including onset) during service.  The denial was not based 
upon a finding of that RP was a congenital disease.

Had a clinical opinion been (sought and) provided, based upon 
the evidence already on file (including the service medical 
records), that the veteran likely had the onset of RP prior 
to service and, based on no documented increase in visual 
acuity loss or other significant symptoms reported during 
service, that RP was not aggravated beyond ordinary progress 
during service, then an allowance for service connection for 
RP would not have been warranted in any event.  No such 
opinion was sought or provided, service connection for RP has 
been allowed, and the only issue presently before the Board 
is whether there was CUE in a prior rating action.  

The Board finds no error in the RO's earlier rating action 
denying service connection for RP based upon an absence of 
evidence relating a post-service diagnosis of RP to any 
incident, injury or disease of active service and/or 
demonstrating that RP had onset during service.  The November 
1988 RO rating decision did not contain clear and 
unmistakable error.  


ORDER

Inasmuch as the November 1988 RO rating decision did not 
contain CUE, the appeal is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

